Citation Nr: 0512004	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from March 1951 to August 
1975.

This appeal arises from a February 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for prostate cancer and assigned an initial 
noncompensable evaluation effective from June 2001.

In March 2005, the veteran testified in a videoconference 
hearing before the undersigned.  


REMAND

The Board has determined that further development is 
necessary to decide this claim.  The veteran contends that he 
suffers from urinary incontinence as a result of a radical 
prostatectomy to treat service-connected prostate cancer.  
During his March 2005 hearing, the veteran testified that he 
underwent prostate surgery in May 1993.  A report of the 
procedure, performed at Sarasota Memorial Hospital, is 
included in the claims file.  The veteran testified that he 
wore a catheter for several weeks after the surgery and that 
his surgeon explained that he could have incontinence after 
he recovered.  The RO should attempt to obtain the veteran's 
surgeon's treatment records or treatment records from 
Sarasota Hospital.  Although the veteran testified that his 
surgeon has since passed away, the veteran's treatment 
records may be available at the hospital or through other 
sources.

Finally, in June 2003, the veteran underwent a VA 
examination.  The examiner reviewed the veteran's medical 
chart and concluded that his urinary incontinence was not due 
to his surgery.  She added that this "is not stress urinary 
incontinence.  This is not a bladder neck problem.  This is a 
primary bladder dysfunction as most related to have bladder 
overactivity or detrusor hyperactivity, which we will often 
see in our friends who are that older."  

However, subsequent to the VA examination, the RO received a 
letter from a private examiner stating that the veteran did 
not have incontinence prior to his surgery.  Thus, the doctor 
felt the veteran's incontinence was probably secondary to his 
surgery.  This doctor also suggested that the veteran's 
entire medical history be reviewed by an urologist.  In 
January 2004, another examiner reported that he felt 
"strongly that [the veteran's incontinence] is directly 
related to his prostatectomy."  Finally, in February 2005, 
the veteran underwent an urodynamics procedure which 
indicated that the veteran's bladder is normal.  The Board 
notes that these medical opinions appear to contradict that 
offered by the VA examiner.  Nonetheless, it is not clear 
that the veteran's private examiners had the opportunity to 
review the claims file.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain authorizations 
from the veteran to obtain his surgery 
records.  Subsequently, the RO should 
request all treatment records involving 
the veteran's prostate cancer from 
Sarasota Memorial Hospital.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should arrange to have the 
appellant undergo a VA urology 
examination to ascertain the nature, 
severity, and ethology of the veteran's 
urinary incontinence problem.  All 
indicated tests should be conducted.  
The Board is most interested in whether 
the veteran's incontinence problem (if 
any) was caused or aggravated by the 
service-connected residuals of prostate 
cancer.

The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.  In particular, the examiner 
should review the VA and private 
medical opinions in the claims file, as 
well as the veteran's medical history.

3.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

